


Exhibit 10.1


Broadcom Corporation


Incentive Compensation Repayment Policy
November 19, 2014


This policy (the “Policy”) applies in the event of a restatement of the
financial statements of Broadcom Corporation (the “Company”) under certain
circumstances. In the event of such a restatement, the Compensation Committee,
or any authorized committee of the Board, of the Company’s Board of Directors
(the “Committee”) shall review the circumstances that caused the restatement and
shall take such action as it deems appropriate to prevent its recurrence.
This Policy shall cover any cash and equity incentive compensation earned on the
basis of performance (“Incentive Compensation”) to any current or former
employee of the Company who is (or was) designated an “officer” under Rule 16a
1(f) of the Securities Exchange Act of 1934, as amended at the time that
compensation that may be subject to this Policy is earned by such individual (an
“Executive”) from and after the date of the adoption of this Policy. Without
limiting the foregoing, the Committee may require reimbursement or forfeiture of
all or a portion of any Incentive Compensation awarded to an Executive in the
following circumstances:
(1) the Company’s financial statements are required to be restated as a result
of material non-compliance with any financial reporting requirements under the
federal securities laws due to (i) a deception intentionally practiced; (ii)
breach of fiduciary duty to secure unfair or unlawful gain; or (iii) concealment
of such wrongdoing (each referred to as “Culpable Conduct”);
(2) as a result of such restatement, a performance measure or specified
performance target which was a material factor in determining the amount of
Incentive Compensation previously earned by an Executive is restated; and
(3) the Committee determines in its discretion that a lower amount of Incentive
Compensation would have been earned by such Executive based upon the restated
financial results.
The amount of Incentive Compensation subject to reimbursement or forfeiture
shall be the amount of Incentive Compensation awarded in excess of what
otherwise would have been earned under the restated financial statements, that
was awarded during the three-year period preceding the date on which the Company
disclosed on Form 8-K or in other publicly-filed disclosure that it is required
to restate its financial statements.
Notwithstanding the foregoing, in determining whether to require reimbursement
or forfeiture, and, if so, the amount of such re-imbursement or forfeiture, the
Committee may take into account such considerations as it deems appropriate,
including (A) the likelihood of success in seeking reimbursement or forfeiture
under governing law relative to the effort involved, (B) whether the assertion
of a reimbursement or forfeiture claim may prejudice the interests of the
Company in

1

--------------------------------------------------------------------------------



any related proceeding or investigation, or otherwise, (C) whether the expense
of seeking reimbursement or forfeiture is likely to exceed the amount sought or
likely to be recovered, (D) the passage of time since the occurrence of any acts
or omissions giving rise, directly or indirectly, to the financial restatement;
(E) any pending or threatened legal proceedings relating to any acts or
omissions giving rise, directly or indirectly, to the financial restatement, and
any actual or anticipated resolution (including any settlement) relating
thereto; (F) the tax consequences to the affected individual; (G) whether the
records and investigations are sufficiently developed for the Committee to
reasonably conclude that Culpable Conduct exists; and (H) such other factors as
it may deem appropriate under the circumstances.
Any determination of the Committee shall be conclusive and binding on the
Company and the applicable Executive. The determination of the Committee need
not be uniform with respect to one or more Executives. Application of the Policy
does not preclude the Company from taking any other action to enforce an
Executive’s obligations to the Company, including termination of employment or
institution of civil or criminal proceedings.
The Policy is intended to be interpreted in a manner consistent with any
applicable rules or regulations promulgated under Section 10D of the Exchange
Act and any other applicable law, and shall otherwise be interpreted in the best
business judgment of the Committee.
The Policy and the related Incentive Compensation Repayment Policy
Acknowledgement will be governed by and construed in accordance with the
internal laws of the State of California, without regard to principles of
conflict of laws which could cause the application of the law of any other
jurisdiction.
The Board may amend, repeal or replace the Policy in whole or part at any time.



2